Case 3:19-cv-04593-LB Document 79-3 Filed 03/26/21 Page 1 of 12




                     EXHIBIT B
     Case 3:19-cv-04593-LB Document 79-3 Filed 03/26/21 Page 2 of 12


1                  UNITED STATES DISTRICT COURT
2                 NORTHERN DISTRICT OF CALIFORNIA
3                             ---o0o---
4    JOHN BAUER, an individual
     and as Successor-in-Interest of
5    Jacob Bauer, deceased; ROSE BAUER,
     an individual and as
6    Successor-in-Interest of
     Jacob Bauer, deceased;
7
           Plaintiffs,
8
     vs.                                                No. C19-04593LB
9
     CITY OF PLEASANTON; PLEASANTON
10   POLICE DEPARTMENT; DAVE SPILLER;
     and DOES 1 to 90, inclusive;
11
          Defendants.
12   ________________________________/
13
14                via Remote Counsel virtual meeting
15                VIDEOTAPED DEPOSITION OF ROSE BAUER
16
17
18            Taken before Catherine M. Meyer, RPR, CSR
19                          CSR No. 11596
20                        January 22, 2021
21
22
23
24
25

                                                                Page 1

                             Veritext Legal Solutions
                                  866 299-5127
     Case 3:19-cv-04593-LB Document 79-3 Filed 03/26/21 Page 3 of 12


1                                     I N D E X
2                                                                      PAGE
3    EXAMINATION BY MR. BLECHMAN                                       5
4
5
6
7
8
9                               E X H I B I T S
10                               (None marked.)
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

                                                                Page 2

                             Veritext Legal Solutions
                                  866 299-5127
     Case 3:19-cv-04593-LB Document 79-3 Filed 03/26/21 Page 4 of 12


1                VIDEOTAPED DEPOSITION OF ROSE BAUER
2
3         BE IT REMEMBERED, that pursuant to Notice, and on
4    the 22nd day of January 2021, commencing at the hour of
5    12:15 p.m., EST, via Remote Counsel virtual meeting,
6    before me, Catherine M. Meyer, a Certified Shorthand
7    Reporter, appeared ROSE BAUER, produced as a witness in
8    said action, and being by me first duly sworn, was
9    thereupon examined as a witness in said cause.
10
11                              ---o0o---
12   APPEARANCES:
13   For the Plaintiffs:
14                   JAYME WALKER, ESQ.
                     Gwilliam, Ivary, Chiosso, Cavalli & Brewer
15                   1999 Harrison Street, Suite 1600
                     Oakland, California 94612
16                   (510) 832-5411
                     jwalker@giccb.com
17
     For the Defendants:
18
                     NOAH G. BLECHMAN, ESQ.
19                   McNamara Law Firm
                     3480 Buskirk Avenue, Suite 250
20                   Pleasant Hill, California 94523
                     (925) 939-5330
21                   noah.blechman@mcnamaralaw.com
22   Also Present:
23                   John Burgess, videographer.
24
25

                                                                Page 3

                             Veritext Legal Solutions
                                  866 299-5127
     Case 3:19-cv-04593-LB Document 79-3 Filed 03/26/21 Page 5 of 12


1             THE VIDEOGRAPHER:        Okay.      Good morning.

2    We are on the record.       The time is 12:15 p.m.

3    eastern time.     Today is January 22nd, 2021.          My

4    name is John Burgess.       I'm a video technician with

5    Veritext Legal Solutions located in Los Angeles,                  12:15

6    California.     We are recording these proceedings

7    over videoconference technology due to COVID-19.

8    This is the video deposition of Rose Bauer in the

9    action entitled John Bauer, et al., vs. City of

10   Pleasanton, et al.      This deposition is being taken            12:16

11   on behalf of defendant.        The case number is

12   C19-04593LB.     Now, may I please have introductions

13   for the record beginning with the noticing

14   attorney.

15            MR. BLECHMAN:      Noah Blechman on behalf of            12:16

16   the defendants.

17            MS. WALKER:     Jayme Walker for the

18   plaintiffs.

19            THE VIDEOGRAPHER:        Thank you.

20            Ms. Reporter, will you please administer                 12:16

21   the oath.

22                           ROSE BAUER,

23                      sworn as a witness,

24                     testified as follows:

25   ///                                                      ///

                                                                  Page 4

                             Veritext Legal Solutions
                                  866 299-5127
     Case 3:19-cv-04593-LB Document 79-3 Filed 03/26/21 Page 6 of 12


1    ever thought of something like that.                I thought

2    Jacob was bipolar.       So I was just --

3         Q.    Go ahead.

4         A.    -- stunned.

5         Q.    Had any medical provider or psychiatric                    13:05

6    provider ever diagnosed him at any time with

7    bipolar?

8         A.    Not to my knowledge.

9         Q.    What led you to believe that your son

10   could be bipolar?                                                     13:06

11        A.    He always had a hard time with people,

12   always had a little bit of depression, was always

13   suspicious and would get really uncomfortable in --

14   in social positions.       And there was a movie when he

15   was maybe, I don't know, 19, 20 years old.                It was      13:06

16   called A Beautiful Mind.         And we watched that movie

17   together.     And at the end of the movie, he said

18   that's how my mind works.          And at the time I didn't

19   think anything of it, but, you know, it's -- it's

20   something that stuck with me.                                         13:07

21        Q.    Getting back to Dr. Gonda's letter, and I

22   could show you a copy if you want, but it was your

23   testimony a few minutes ago that the real crux of

24   it had to do with what he believed to be Jacob

25   abusing some amphetamine-related substance,                           13:07

                                                                     Page 36

                              Veritext Legal Solutions
                                   866 299-5127
     Case 3:19-cv-04593-LB Document 79-3 Filed 03/26/21 Page 7 of 12


1    impaired but functioning.

2         Q.    He said that you were at the interview

3    with the psychologist who said Jacob needs help and

4    there was some sort of bipolar slash psychosis type

5    of illness that he had.          Is that accurate at all?         13:38

6         A.    No.     I -- John and I thought it was

7    bipolar.     On our second meeting that I met with

8    Dr. Gonda, he told me schizophrenia.

9         Q.    Okay.     Your husband mentioned to this

10   officer in June of 2018 that Jacob had just lost                  13:38

11   his job.     Is that accurate?

12        A.    Yes.

13        Q.    And was this -- do you remember his

14   company that he lost his job in relation to that

15   time?                                                             13:38

16        A.    I'm sorry.     Can you repeat the question?

17        Q.    Sure.     Let me see.      Was that when he was

18   working for Dropbox?

19        A.    He -- the company -- he actually worked

20   for a company called Astreya which was hired by                   13:39

21   Dropbox.     So he was at the Dropbox facility.

22        Q.    And -- and he had lost his job working for

23   Astreya or Dropbox; is that correct?

24        A.    Correct.

25        Q.    And what was your understanding as to why              13:39

                                                               Page 47

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:19-cv-04593-LB Document 79-3 Filed 03/26/21 Page 8 of 12


1         Q.   Okay.   He mentions also that -- to this

2    officer, and I know these are not your words, but

3    you guys were married and Jacob was your son.             He

4    says that "We've come to the conclusion that if he

5    doesn't get help or treatment," quote, "he may need               13:43

6    to be permanently institutionalized for his own

7    protection as well as others."            Did you form that

8    same conclusion around that time frame that Jacob

9    was a potential danger to himself or to others

10   because of what he was dealing with?                              13:43

11        A.   No, not really.      I -- well, I can only

12   speculate that John was thinking is Jacob thought

13   he was being followed by police officers, and John

14   had a fear of him being killed by the Pleasanton

15   police and he wanted to keep Jacob safe.                          13:44

16        Q.   It's true that Jacob was paranoid of the

17   police; is that correct?

18        A.   Yes.

19        Q.   John tells this officer that -- something

20   to the effect of if you guys were to be involved,                 13:44

21   you would have to take him out forcefully.             There's

22   no doubt about that.       He will not go easily.        And

23   then he goes on to say "If you guys go in uniform,

24   Jacob is going to come unglued."             I mean, do you

25   agree with those comments that if the police were                 13:45

                                                               Page 50

                             Veritext Legal Solutions
                                  866 299-5127
     Case 3:19-cv-04593-LB Document 79-3 Filed 03/26/21 Page 9 of 12


1    involved in having to make contact with Jacob,

2    whether it's for a 5150 evaluation or some other

3    issue, that Jacob could come unglued?

4         A.    I believe John's statements were because

5    he knew the Pleasanton police history and how they                13:45

6    deal with people, people with mental illness, and

7    how they just -- and John was afraid for Jacob and

8    that he wouldn't be able to communicate.

9         Q.    Well, Jacob did have contact with some

10   Pleasanton Police Department officers a few days                  13:46

11   prior to the incident, correct?

12        A.    Yes.

13        Q.    That was when he punched a hole in the

14   wall at your house and --

15        A.    It was a hollow door that he punched.                  13:46

16        Q.    Okay.   He punched a hollow door and then

17   left the house and you guys called the police,

18   correct?

19        A.    John called the police.         I wasn't sure

20   what was going on at the time.            John was egging him     13:46

21   on in an argument and he said some, you know,

22   things that Jacob got very hurt by, very upset by,

23   and he punched the door and walked into his room

24   and John called the police thinking he could get

25   him 5150'd.                                                       13:47

                                                                Page 51

                             Veritext Legal Solutions
                                  866 299-5127
     Case 3:19-cv-04593-LB Document 79-3 Filed 03/26/21 Page 10 of 12


1    BY MR. BLECHMAN:

2         Q.   Is that your understanding?

3         A.   I don't know what it was.

4         Q.   They were looking -- go ahead.

5         A.   They were looking for Jacob.              He wasn't         15:16

6    there.

7         Q.   And this was sometime around 2:00 in the

8    morning approximately?

9         A.   Could have been.       It was in the middle of

10   the night.     I don't know exactly what time.                        15:17

11        Q.   Okay.    Do you yourself fault the

12   Pleasanton Police Department for -- for not doing

13   enough to try to get Jacob help?

14        A.   What I fault them for is not doing enough

15   to try and get him help, but what I fault them for                    15:17

16   is what they did when they killed him.                That's what

17   I fault them for.      Once again, they're overzealous.

18   You know, the Pleasanton police, you know, they --

19   they have a history.

20        Q.   What is your understanding about the                        15:18

21   history that you're referencing?

22        A.   John Deming, Jr.; Shannon Estill, you

23   know, the way they treat homeless people in

24   Pleasanton, Chief Spiller.           You know, it's our job

25   to arrest people not to serve and protect, that's                     15:18

                                                                     Page 97

                              Veritext Legal Solutions
                                   866 299-5127
     Case 3:19-cv-04593-LB Document 79-3 Filed 03/26/21 Page 11 of 12


1    their attitude.

2         Q.   Deming and the Estill matters you're

3    talking about, those were both shootings, correct?

4         A.   Yes.

5         Q.   And clearly your son Jacob was not shot by               15:18

6    the police, correct?

7         A.   Correct.     All three deaths were

8    unnecessary.

9         Q.   The information that you know from the

10   Deming incident, is that something you know through                15:19

11   counsel or is that something you know through some

12   other source?

13        A.   Other source.

14        Q.   Were you aware of that incident when it

15   occurred?                                                          15:19

16        A.   Afterwards, yes.       It was talked about in

17   Pleasanton and in the newspapers.

18        Q.   And it's your belief that Mr. Deming

19   should not have been shot, correct?

20        A.   It is my belief that the police did not                  15:19

21   use their training or good judgment or time and

22   distance and things got out of hand again.

23        Q.   Did you see any of the body worn camera or

24   surveillance video of the Deming incident?

25        A.   I did not.                                               15:20

                                                                Page 98

                              Veritext Legal Solutions
                                   866 299-5127
     Case 3:19-cv-04593-LB Document 79-3 Filed 03/26/21 Page 12 of 12


1                        REPORTER'S CERTIFICATE

2

3

4             I, CATHERINE M. MEYER, a Shorthand Reporter,

5    State of California, do hereby certify:

6             That ROSE BAUER, in the foregoing deposition

7    named, was present via Remote Counsel virtual meeting

8    and by me sworn as a witness in the above-entitled

9    action at the time and place therein specified;

10            That said deposition was taken before me at said

11   time and place, and was taken down in shorthand by me, a

12   Certified Shorthand Reporter of the State of California,

13   and was thereafter transcribed into typewriting, and

14   that the foregoing transcript constitutes a full, true

15   and correct report of said deposition and of the

16   proceedings that took place;

17             That before completion of the proceedings,

18   review of the transcript [ ] was [ X ] was not

19   requested.

20             IN WITNESS WHEREOF, I have hereunder subscribed

21   my hand this 11th day of February 2021.

22

23

24                   <%17819,Signature%>

                     CATHERINE M. MEYER, CSR NO. 11596

25                   State of California

                                                               Page 135

                              Veritext Legal Solutions
                                   866 299-5127
